



Exhibit 10.16


SEPARATION AND RELEASE AGREEMENT


This SEPARATION AND RELEASE AGREEMENT (“Separation Agreement”) is made and
entered into by and between John Filby (“Filby”) and Deluxe Corporation
(“Deluxe”).
WHEREAS, Filby has served as Deluxe’s Senior Vice President, Financial Services
since April 30, 2012;
WHEREAS, Filby and Deluxe entered into a Severance Agreement dated April 2, 2012
(the “Severance Agreement”);
WHEREAS, Filby and Deluxe entered into a Retention Agreement dated April 30,
2018 (the “Retention Agreement”);
WHEREAS, Filby’s employment with Deluxe will terminate effective as of the close
of business on January 24, 2019;
WHEREAS, Filby and Deluxe wish to fully and finally settle all issues,
differences, and claims, whether potential or actual, between Filby and Deluxe,
including, but not limited to, any claims that might arise out of Filby’s
employment with Deluxe or the termination of Filby’s employment from Deluxe;
WHERAS, based on the foregoing, Deluxe and Filby desire to enter into this
Agreement to effect the termination of Filby’s employment with Deluxe on the
terms and conditions set forth herein.
NOW, THEREFORE, the parties agree as follows:
1.Separation. Except as provided in this Separation Agreement, all benefits and
privileges of Filby’s employment with Deluxe ended as of the close of business
on January 24, 2019 (the “Separation Date”).


2.Consideration. As consideration for Filby’s promises and obligations under
this Separation Agreement, and pursuant to the terms of the Severance Agreement
and the Retention Agreement, Deluxe will provide Filby with the following
benefits to which Filby is not otherwise entitled, provided Filby signs and does
not revoke or rescind this Separation Agreement as described in Section 5.
   
a.Severance. Deluxe will pay Filby an amount equal to twelve (12) months of his
base salary of four hundred eighty thousand dollars and NO/100 ($480,000.00) as
of the Separation Date, less applicable deductions and withholdings, to be paid
in accordance with Deluxe’s regular payroll schedule, beginning on the first
regular pay date following the end of the 15-day rescission period described in
Section 5.


b.Additional Payments. For a period of six (6) months commencing on the first
anniversary of the initial payment in Section 2 a., Deluxe will pay Filby each
month an amount equal to the amount, if any, that Filby’s base salary as of the
Separation Date exceeds his monthly base salary during that month. Deluxe will
pay Filby each of the six (6) such monthly payments within thirty (30) days of
Filby providing Deluxe with his pay statement for the month or a written
statement that he was not employed during that month.


1

--------------------------------------------------------------------------------





c.Outplacement. Deluxe will pay for executive-level outplacement counseling and
support services for Filby, for a period of up to twelve (12) months, to be
provided through Deluxe’s then-current provider of such services, beginning
after the end of the 15-day rescission period described in Section 6.


d.One-Time Payment. Deluxe will pay Filby a one-time lump sum payment of
Thirteen Thousand Dollars ($13,000), to be paid within thirty (30) days of the
end of the 15-day rescission period described in Section 6.


e.Retention Bonus. Deluxe will pay Filby a one-time lump sum payment of Seven
Hundred Twenty Thousand Dollars ($720,000), to be paid within fifteen (15) days
of the end of the 15-day rescission period described in Section 6.


3.Filby’s Release of Claims. As an inducement to Deluxe to enter into this
Separation Agreement and in exchange for the consideration provided for in this
Separation Agreement, Filby hereby settles any and all claims that he has or may
have against Deluxe and its predecessors, successors, assigns, parents,
affiliates, subsidiaries, related companies, officers, employees, agents,
assigns, insurers, representatives, counsel, administrators, successors,
shareholders, and/or directors (collectively, the “Released Parties”) as a
result of Deluxe’s hiring of Filby, Filby’s employment with Deluxe, the
cessation of Filby’s employment with Deluxe, or any act, occurrence, or omission
occurring prior to the date of this Separation Agreement.


For the consideration expressed herein, Filby, on behalf of himself and his
heirs, successors, representatives, and assigns, hereby releases and discharges
the Released Parties from any and all claims, causes of action, liabilities,
damages, and right to relief of any kind that Filby has or ever had against the
Released Parties, known or unknown, by reason of any matter or fact giving rise
to this Separation Agreement. Filby’s release of claims is intended to extend to
and includes, among other things, claims of any kind arising under or based upon
the Age Discrimination in Employment Act, 29 U.S.C. §§ 621, et seq.; Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq.; the Family and Medical Leave Act,
29 U.S.C. § 2601 et seq.; the Employment Retirement Income Security Act, 29
U.S.C. § 1001 et seq.; the Minnesota Human Rights Act; the Women’s Economic
Security Act; the Minnesota Equal Pay for Equal Work Law, Minn. Stat. §§
181.66-181.71; Minn. § 181.81; Minn. Stat. § 176.82; Minn. Stat. §§ 181.931,
181.932, 181.935; Minn. Stat. §§ 181.940-181.944; Minn. Stat. §§
181.950-181.957; Minn. Stat. §§ 181.961-181.966, and any other federal, state,
or local law, rule, or regulation prohibiting employment discrimination or
otherwise relating to employment; and any claims based upon any other theory,
whether legal or equitable, arising from or related to any matter or fact
arising out the events giving rise to this Separation Agreement.


Filby also agrees and understands that he is giving up any and all other claims,
whether grounded in contract or tort theories, including, but not limited to:
wrongful discharge; breach of contract (including any claims for unpaid
compensation); tortious interference with contractual relations; promissory
estoppel; detrimental reliance; breach of the implied covenant of good faith and
fair dealing; breach of express or implied promise; breach of manuals or other
policies; breach of fiduciary duty; assault; battery; fraud; false imprisonment;
invasion of privacy; intentional or negligent misrepresentation; defamation,
including libel, slander, discharge defamation and self-publication defamation;
discharge in violation of public policy; whistleblower; intentional or negligent
infliction of emotional distress; and claims for punitive damages or attorneys’
fees or any other theory, whether legal or equitable.


Additionally, nothing in this Separation Agreement purports to release or waive
claims that may not be released or waived as a matter of law; claims based on
events, occurrences, or omissions that occur after


2

--------------------------------------------------------------------------------





the date of the Separation Agreement; or claims related to any already vested
benefits under the terms of any of Deluxe’s benefit plans. Similarly, nothing in
this Separation Agreement prevents Filby from challenging the validity of this
agreement or from filing any non-legally waivable claim with the Equal
Employment Opportunity Commission (“EEOC”), National Labor Relations Board
(“NLRB”) or comparable state or local agency or participating in any
investigation or proceeding conducted by the EEOC, NLRB, or comparable state or
local agency; however, Filby agrees and understands that the Separation
Agreement waives all claims and rights to monetary or other recovery for any
legal claims to the fullest extent permitted by law.
This Release of Claims does not prohibit Filby from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including, but not limited to, the Department of Justice, the Securities and
Exchange Commission (“SEC”), the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. Nothing in this Agreement requires Filby to seek
prior authorization of Deluxe to make any such reports or disclosures and Filby
does not need and is not required to notify Deluxe that he has made any such
reports or disclosures. This Agreement is not intended to and does not restrict
Filby from seeking or obtaining an SEC whistleblower award.
Finally, Filby understands that under the U.S. Defend Trade Secrets Act of 2016,
he will not be held criminally or civilly liable under any U.S. federal or state
trade secret law for the disclosure of a trade secret that is made in confidence
to government officials, either directly or indirectly, or to an attorney, in
each case solely for the purpose of reporting or investigating a suspected
violation of law, or in a complaint or other document filed in a lawsuit or
other proceeding, provided such filing is made under seal. Filby hereby
represents that he is not aware of any violation of law as outlined in this
paragraph.
4.Deluxe’s Release of Claims. Except with respect to any rights and entitlements
arising under this Separation Agreement, Deluxe, for itself and its successors,
assigns, parents, affiliates, subsidiaries and related companies, hereby
releases and discharges Filby from any and all claims, causes of action,
liabilities, damages, and right to relief of any kind that Deluxe has or had
against Filby, known or unknown, arising out of or related to Filby’s employment
with Deluxe or by reason of any matter or fact giving rise to this Separation
Agreement.


5.Consideration Period and Advice to Consult with Counsel. Filby is hereby
informed that the terms of this Separation Agreement shall be open for
acceptance and execution by Filby for a period of twenty-one (21) days from
Filby’s date of receipt, during which time Filby may consult with an attorney
and consider whether to accept this Separation Agreement. Changes to this
Separation Agreement, whether material or immaterial, will not restart the
running of this twenty-one (21) day acceptance period. During this time, Deluxe
advises and encourages Filby to consult with an attorney of his choice. To
receive the consideration provided for in this Separation Agreement, Filby must
return a signed and dated original copy of this Separation Agreement to: Jeffrey
L. Cotter, Senior Vice President, General Counsel, and Corporate Secretary,
Deluxe Corporation, 3680 Victoria Street North, Shoreview, MN 55126.
     
6.Right to Revoke and Rescind. Filby is hereby informed of his right to revoke
this Separation Agreement as far as it extends to potential claims under the Age
Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et seq. by written
notice to Deluxe within seven (7) calendar days following Filby’s execution of
this Separation Agreement. Filby is also informed of his right to rescind his
release of claims, insofar as it extends to potential claims under the Minnesota
Human Rights Act (“MHRA”), by informing Deluxe of Filby’s intent to do so within
fifteen (15) calendar days following his signing of this Separation Agreement.
Any such revocation or rescission must be made in writing and delivered by hand


3

--------------------------------------------------------------------------------





or by certified mail, return receipt requested, postmarked on or before the last
day of the applicable revocation or rescission period to the representative
identified in paragraph 4.
 
If Filby exercises his right to revoke or rescind his release of claims under
the MHRA or ADEA, Deluxe may, at its option, either nullify this Separation
Agreement in its entirety, or keep it in effect in all respects other than as to
that portion of the release of claims that Filby has revoked or rescinded. Filby
agrees and understands that if Deluxe chooses to nullify the Separation
Agreement in its entirety, Deluxe will have no obligations under this Separation
Agreement.
7.Confidentiality. Filby and his legal counsel agree not to disclose (in whole
or in part) any of the terms or provisions of this Separation Agreement,
characterize any of the terms or provisions of this Separation Agreement, or
disclose any of the negotiations leading to the making of this Separation
Agreement, to any other person or entity, other than Filby’s spouse, attorneys,
accountants, or tax advisors. Notwithstanding this Section, nothing in this
Separation Agreement prevents Filby from participating in any investigation or
proceeding conducted by the EEOC, NLRB, SEC or comparable state or local agency.
  
8.Continuation of Benefits. Beginning on the Separation Date, provided Filby
qualifies for COBRA continuation coverage, Filby may elect to continue medical
and dental insurance benefits under COBRA at Filby’s own expense by paying the
premium for such coverage. If Filby does not elect or is not eligible for COBRA
continuation coverage, Filby’s group health plan coverage will cease as of the
Separation Date. Except as provided in this Separation Agreement, Filby will
cease to be and will cease to be treated as an employee of Deluxe for all
purposes under all employee retirement and welfare benefit plans and all other
plans, programs, policies and arrangements maintained for employees of Deluxe as
of the Separation Date.


9.Post-Employment Restrictions. Filby acknowledges and agrees that the
post-employment restriction provisions of the Non-Competition, Non-Solicitation
Confidentiality Agreement entered into between Deluxe and Filby on April 4,
2012, attached hereto as Exhibit A, shall remain in full force and effect
according to its terms.


10.Claims Warranties. Filby represents and warrants that he is not aware of any
facts that would establish, tend to establish or in any way support an
allegation that any member of Deluxe has engaged in conduct that Filby believes
could violate (1) any provision of federal law relating to fraud, including, but
not limited to, the Sarbanes-Oxley Act, the Dodd-Frank Wall Street Reform and
Consumer Protection Act (“Dodd-Frank Act”) and/or any state or local
counterpart; (2) any rule or regulation of the SEC; (3) the federal False Claims
Act and/or any state or local or municipal qui tam counterpart (which prohibit
the presentation by Deluxe or any affiliate of false claims and statements or
the creation of false records or statements in order to obtain payment of
federal, state, county or municipal funds, or to avoid refunds of such
government funds); and (4) any other federal, state or local law.


11.Representations and Warranties Regarding the FMLA and FLSA. Filby represents
and warrants that he is not aware of any facts or circumstances that might
justify a claim against the Released Parties for any violation of the Family and
Medical Leave Act (“FMLA”) or the Fair Labor Standards Act (“FLSA”) or
comparable state statutes. Filby further represents and warrants that he has
received any and all wages and/or commissions for work performed and any and all
FMLA leave to which Filby may have been entitled.


12.Non-Disparagement. Except in the context of a proceeding with the EEOC, NLRB,
SEC or other comparable state or local government agency; in compelled sworn
testimony; or as otherwise as required


4

--------------------------------------------------------------------------------





by law, Filby agrees that he will not disparage or defame Deluxe, any of
Deluxe’s current or former employees, directors, officers, agents, or
contractors, or Deluxe’s management or services. Deluxe agrees to instruct the
members of its Executive Leadership Team as of the date of Filby’s termination
not to disparage or defame Filby, subject to an exception for communications
with any federal, state or local government or administrative agency; in
compelled sworn testimony; or otherwise as required by law.


13.Cooperation. For a period of twelve (12) months following Separation Date,
Filby agrees to reasonably cooperate with Deluxe with respect to any claims or
lawsuits brought or threatened to be brought against the Released Parties, which
relate to or involve Filby’s involvement with Deluxe or any transactions,
decisions, or actions of Deluxe in which Filby was involved while a Deluxe
employee (the “Covered Subjects”). As part of Filby’s agreement to cooperate,
Filby agrees to be available upon reasonable notice at mutually-agreeable times
to discuss with Deluxe and its counsel issues related to litigation or potential
litigation exposure with respect to the Covered Subjects. Filby also agrees to
appear without subpoena for deposition or testimony at the request of Deluxe in
connection with claims or lawsuits relating to Covered Subjects. Deluxe agrees
to reimburse Filby for reasonable and pre-approved expenses incurred by reason
of Filby’s cooperation pursuant to this Section.


14.Return of Information and Property. Filby affirms that all originals and all
copies of Deluxe’s records, correspondence and documents, and all other property
and assets of Deluxe, created or obtained by Filby as a result of or in the
course of or in connection with his employment with Deluxe which are in his
possession or control, whether confidential or not, have been returned to Deluxe
as of the Separation Date.


15.Passwords and Password-Protected Documents. Filby agrees that, prior to the
Separation Date, he delivered to Deluxe all passwords in use by Filby at the
time of his termination, a list of any documents that Filby has created or of
which Filby is otherwise aware are password-protected, and the password(s)
necessary to access such password-protected documents.


16.D&O Insurance. Notwithstanding any other provision of this Agreement, as a
former officer of the Company, Filby shall remain covered by Deluxe’s D&O
insurance, with respect to acts and omissions undertaken within the scope of his
employment with Deluxe, subject to the applicable terms and eligibility
requirements thereof.


17.Non-Assignability. Filby understands and agrees that this Separation
Agreement is personal to him. The duties, rights, and obligations set forth
herein may not be delegated or assigned by Filby to any other person without
prior written consent of Deluxe. Deluxe’s rights and obligations hereunder may
be assigned to any successor following a sale of Deluxe or of Deluxe’s assets,
or any other transaction involving a change in control.


18.Governing Law; Severability. This Separation Agreement shall be governed by
the laws of the State of Minnesota without regard to the choice of law
provisions of any jurisdiction. If any part of this Separation Agreement is
construed to be invalid and/or unenforceable, such part shall be modified to
achieve the objective of the parties to the fullest extent permitted and the
balance of this Separation Agreement shall remain in full force and effect. The
language of all parts of this Separation Agreement shall be construed as a
whole, according to its fair meaning, and not strictly for or against any of the
parties.


19.Choice of Venue. Any action between Filby and Deluxe relating to Filby’s
employment or termination of employment with Deluxe, including, without
limitation, actions relating to or arising under this Separation Agreement shall
be filed and adjudicated exclusively in the state and federal courts of the
State of Minnesota, and Filby and Deluxe hereby consent to the jurisdiction of
such courts for any such action and further waive any objection to the
convenience of the forum or venue.


5

--------------------------------------------------------------------------------







20.Entire Agreement. This Separation Agreement, the documents referenced herein,
and the Restricted Stock Award, Non-Qualified Stock Option, and Performance
Share Award agreements entered into between Filby and Deluxe contain the entire
agreement between Filby and Deluxe with respect to Filby’s employment and
separation from employment and there are no promises or understandings outside
of this Separation Agreement and the documents referenced herein with respect to
Filby’s employment or separation from employment with Deluxe. Any modification
of or addition to this Separation Agreement must be in a writing signed by Filby
and an appropriate representative of Deluxe.


21.Waiver. The waiver by either party of a breach by the other party of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.


22.Section 409A Compliance. The right to a series of payments under this
Agreement will be treated as a right to a series of separate payments. Each
payment under this Agreement that is made within 2-1/2 months following the end
of the year that contains the Separation Date is intended to be exempt from
Section 409A of the Internal Revenue Code (“Section 409A”) as a short-term
deferral within the meaning of the final regulations under Section 409A. Each
payment under this Agreement that is made later than 2-1/2 months following the
end of the year that contains the Separation Date is intended to be exempt from
Section 409A under the two-times exception of Treasury Reg. §
1.409A-1(b)(9)(iii), up to the limitation on the availability of that exception
specified in the regulation. If the timing of any payment subject to Section
409A could occur in one or more tax years depending on Filby’s
employment-related actions, such as the signing of a release, then such payment
will be made as soon as possible in the later tax year.


23.Counterparts and Electronic Signatures. This Separation Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed an original, and the counterparts together shall constitute one and the
same agreement. A copied, scanned, or faxed signature shall be treated the same
as an original.


24.Filby Representation. FILBY AFFIRMS THAT HE HAS READ THIS SEPARATION
AGREEMENT. FILBY ACKNOWLEDGES THAT HE WAS PROVIDED WITH A REASONABLE AND
SUFFICIENT PERIOD OF TIME TO CONSIDER WHETHER OR NOT TO ACCEPT THIS SEPARATION
AGREEMENT PRIOR TO SIGNING IT. FILBY AGREES THAT THE PROVISIONS OF THIS
SEPARATION AGREEMENT ARE UNDERSTANDABLE TO HIM, THAT HE HAS ENTERED INTO THIS
SEPARATION AGREEMENT FREELY AND VOLUNTARILY, AND THAT HE HEREBY WAS ADVISED TO
CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS SEPARATION AGREEMENT.


IN WITNESS WHEREOF, the parties have executed this Separation Agreement by their
signatures below.
Dated: February 7, 2019
/s/ John D. Filby
 
John Filby



Dated: February 12, 2019
Deluxe Corporation
 
 
 
By /s/ Jeffrey L. Cotter
 
 
 
Its SVP, GC





6